Citation Nr: 0318806	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-05 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 50 percent for a 
service-connected disability classified as 
psychophysiological gastrointestinal disorder, also shown as 
abdominal migraine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from July 1943 to May 1945.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2001 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Seattle 
Washington.  The RO assigned a separate 30 percent evaluation 
for psychological problems related to gastrointestinal 
disorder/abdominal migraine, and a separate 30 percent 
evaluation for chronic cholecystitis/abdominal migraine.  

While this matter was pending, the RO in a December 2001 
rating decision, determined that the June 2001 rating 
decision constituted clear and unmistakable error in 
assigning separate evaluations of the same condition as both 
a physical condition and a mental health disorder in 
violation of 38 C.F.R. §§ 4.13, 4.14 and 4.126(d) (2002).  
The RO proceeded to assign a single 50 percent evaluation for 
psychophysiological gastrointestinal disorder, also shown as 
abdominal migraine under the Diagnostic Codes pertaining to 
mental disorders.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that a remand is necessary in order to fully 
develop this claim in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  

Specifically, the most recent VA examinations addressing this 
matter were performed in August 2000.  These consisted of 
separate psychiatric and gastrointestinal examinations that 
both addressed the veteran's abdominal complaints from both a 
physiological and psychological perspective.  

The evidence leading up to these examinations strongly 
suggested that the veteran's service connected 
gastrointestinal problems were psychiatric in nature, as 
there was no solid organic basis for his long-standing 
stomach complaints.  He had initially been awarded service 
connection for chronic cholecystitis in a May 1945 rating 
decision.  His gallbladder symptoms were viewed as 
attributable entirely to a psychoneurosis in March 1953 and 
the treating physician had felt that a cholectsystectomy 
would not alleviate his symptoms.  Nonetheless, his 
gallbladder was removed in August 1959 and he continued with 
symptoms of abdominal pain that could not be attributed to a 
physical cause.

Following the August 2000 VA examinations, VA medical records 
reflect ongoing treatment for continued abdominal complaints 
through December 2001.  However, unlike the earlier records, 
these records do suggest possible physical pathologies 
causing or contributing to the veteran's abdominal symptoms.  
Moreover, these records suggest a possible worsening of 
symptoms since the last VA examinations, as noted in May 
2001.  The veteran was noted to have an abdominal aortic 
aneurysm in March 2001 and was diagnosed by a 
gastrointestinal study with choledocholithiasis, sphincter of 
Oddi dysfunction and functional pain (irritable bowel 
syndrome.)  He is also noted to have a diagnosis of possible 
Barrett's esophagus.  However, an October 2001 treatment 
record reflects that he was placed on an antidepressant for 
his gastrointestinal complaints.

In order to clearly resolve the issue on appeal the veteran 
should be afforded VA special psychiatric and 
gastrointestinal examinations in order to determine the 
current nature, extent and degree of severity of 
psychophysiological gastrointestinal disorder, also shown as 
abdominal migraine.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Reexamination is also needed in order to ascertain the 
predominant symptomatology to be evaluated in accordance with 
38 C.F.R. § 4.126(d) (2002).

Accordingly, this matter is remanded as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
assess the psychological manifestations 
of his disability classified as 
psychophysiological gastrointestinal 
disorder, also shown as abdominal 
migraine.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

Any further indicated tests and studies, 
including psychological testing, should 
be conducted in order to identify and 
describe the symptomatology attributable 
to psychophysiological gastrointestinal 
disorder, also shown as abdominal 
migraine.  The report of examination 
should contain a detailed account of all 
manifestations of the disability(ies) 
found to be present.  If there are found 
to be psychiatric disorder(s) other than 
attributable to a psychophysiological 
gastrointestinal disorder, also shown as 
abdominal migraine, the examiner should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  



If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  

The examiner must also comment on the 
extent to which psychophysiological 
gastrointestinal disorder, also shown as 
abdominal migraine, affects occupational 
and social functioning.  Specifically, 
the examiner should address the impact 
the psychophysiological gastrointestinal 
disorder, also shown as abdominal 
migraine has on the veteran's ability to 
obtain and retain gainful employment. 

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  It should be 
indicated by the examiner whether the 
claims folder has been reviewed.  The 
complete rationale for any opinion 
expressed must be set forth in a legible 
report.

3.  The RO should arrange for a VA 
special gastrointestinal examination by 
an appropriate specialist, including such 
inpatient or outpatient observation for 
evaluation if necessary to fully document 
and evaluate the symptomatology and 
severity of psychophysiological 
gastrointestinal disorder, also shown as 
abdominal migraine.  


The claims file, a copy of the criteria 
for rating disorders of the digestive 
system, to include Diagnostic Codes 7304 
to 7307 and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies should be conducted.

The examiner should document any 
pathology of the gastrointestinal system 
and describe whether the appellant 
demonstrates symptoms including, but not 
limited to pain, nausea, vomiting, 
recurring melena or hematemesis, 
manifestations of anemia and weight loss 
and whether such symptoms produce 
definite impairment of health.  The 
examiner should comment on the frequency 
and severity of any symptoms noted.

The report should explain the 
significance and disabling effects of any 
atypical symptomatology observed or 
reported by the appellant.  Any opinions 
expressed by the examiner as to the 
severity of the veteran's disorder 
classified as psychophysiological 
gastrointestinal disorder, also shown as 
abdominal migraine. must be accompanied 
by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review the 
record and readjudicate the issue of 
entitlement to an increased evaluation 
for psychophysiological gastrointestinal 
disorder.  The RO must consider this 
issue in accordance with 38 C.F.R. 
§ 4.126 (d) and evaluate according to the 
more disabling aspect of this condition.  
If the psychiatric aspect is the more 
disabling condition, the RO shall 
evaluate using the General Rating Formula 
for Mental Disorders.  

If a physical pathology of the digestive 
system is the more disabling condition, 
the RO should evaluate according to the 
diagnostic code shown to most closely 
resemble his condition that provides for 
an evaluation in excess of 50 percent 
disabling, to include Diagnostic Codes 
7304 to 7307, pertaining to ulcer 
disorders and gastritis.  The RO must 
also document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2002).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board for appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified; however, the veteran is hereby advised 
that failure without good cause shown to report for any 
scheduled VA examination(s) may adversely affect the outcome 
of his claim.  38 C.F.R. § 3.655 (2002).  Moreover, the 
governing regulation provides that failure to report without 
good cause shown for any examination in conjunction with a 
claim for an increased rating will result in the denial of 
the claim.  38 C.F.R. § 3.655; Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


